Citation Nr: 0526728	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision that denied 
service connection for hepatitis C.  The veteran filed a 
notice of disagreement (NOD) in October 2001, and the RO 
issued a statement of the case (SOC) in March 2003.  The 
veteran filed a substantive appeal in May 2003.

In November 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2004).

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In May 2005, the Board requested a specialist's opinion as to 
the likely etiology of the veteran's hepatitis C.  

In July 2005, a copy of the specialist's opinion was provided 
to the veteran; the veteran was afforded an opportunity to 
submit additional evidence and/or argument.  See 38 C.F.R. 
§ 20.903 (2004).
 
The record reflects that the veteran submitted additional 
evidence directly to the Board both in August 2005 and in 
September 2005.  The additional evidence consists of a 
medical opinion by Jacqueline M. Laurin, M.D., of the 
University of Maryland Physicians, P.A., as well Food & Drug 
Administration (FDA) materials, additional medical research 
articles, and statements by the veteran.  The veteran also 
indicated his preference for initial RO consideration of the 
newly submitted evidence.

The provisions of 38 C.F.R. § 20.1304 pertain to evidence 
submitted directly to the Board after certification of the 
appeal.  Effective October 4, 2004, that regulation was 
revised to require a claimant to waive his procedural right 
of initial consideration by the agency of original 
jurisdiction of any pertinent evidence submitted to the 
Board.  See 69 Fed. Reg. 53807 (September 3, 2004) (to be 
codified as amended at 38 C.F.R. § 20.1304(c)).

Under these circumstances, the Board has no choice but to 
remand the matter to the RO for consideration of the claim in 
light of the additional evidence received, in the first 
instance, and for issuance of a supplement SOC (SSOC) 
reflecting such consideration.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should request that the veteran submit all pertinent evidence 
in his possession.  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted directly to the Board 
in November 2004 (notwithstanding the November 2004 waiver of 
initial RO consideration of evidence then submitted).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include the evidence submitted 
directly to the Board in November 2004, 
and August and September 2005) and legal 
authority. 

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


